DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the submission dated 01/24/21. Claims 21-40 are presented for examination.

Allowable Subject Matter
2.    Claims 21-40, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Temovskiy (US 2009/0040308) discloses wirelessly receiving, at a head mounted display (HMD) worn on a head of a user with a rifle, video of a person captured with a camera mounted to the rifle (See Paragraph 42, “The display 670 comprises a background scene 678, a targeting crosshair 674 positioned on a target 680, and, in preferred embodiments, an image 672 from the weapon-mounted camera 630 with a precise aiming crosshair 675” See Paragraph 47, “[0047] The weapon-mounted camera 630 may comprise a simple compact video camera. However, a digital rifle scope, such as ELCAN's Digital Hunter RifleScope, is preferred, since such scopes typically hardening (protected) housing and mount and professional rifle-targetting calibrations and eliminate many of the inadequacies of more compact rifle-based cameras. The weapon-mounted camera 630 does provide image data representing the aim point of the weapon. The weapon-mounted camera 630 also 
displaying, with a display of the HMD worn on the head of the user, a virtual image (Paragraph 57) over the person in order to highlight the person in the video captured with the camera mounted to the rifle (Figure 7 shows AR or virtual image 762 over target 680 and crosshair 675), and moving, on the display of the HMD worn on the head of the user, the virtual image in order to maintain the virtual image over the person as the person moves with respect to the user (Paragraph 42 discusses the AR is the weapon-mounted camera image 672, which means as the viewed target moves, the AR image moves and as the rifle moves, so does the camera angle and thus the camera image. By pointing the rifle at the target, the zoomed in AR image remains on the image. Additionally, Paragraph 42 states the image 672 can be located anywhere on the display 670, which clearly includes “on the target 680” as exampled in figure 14).
Porter et al. (US 20160327367) discloses a scope that may be attached to a gun, bow or crossbow and the dial-calibration data may be at least partially generated using ballistics performance data based on shots, bullets, arrows or bolts fired by the gun, bow or crossbow. The scope may include an adjustment dial, which may be moved among a plurality of positions to configure the scope to compensate for projectile drops. 
Steward (US 20130169820) discloses processes for the capturing of the images of a target and/or shooter, at the time around the discharge or a gun or shooting device and the display of images prior to discharge around point of discharge, and post discharge in a manner that allows the shooter to analyze the images and data; so as to aid the shooter by letting them see images and sight pictures of successful and unsuccessful shots and how much lead, if any, they had given the targets at the point in time they decided to shoot. It also allows for the shooters technique to be recorded and analyzed. See paragraphs 2, 25, and 44-53.
However, neither Temovskiy, Porter or Steward, nor the combination thereof, discloses a weapon targeting device and system to further assist shooters in aiming weapons and hitting an intended target, by providing an electronic device and a weapon that communicate with each other to target and/or fire on an object, wherein the wearable electronic device indicates firing the weapon when the impact location overlaps with the bullseye location. 
With respect to an example claim, claim 21 explicitly discloses simultaneously displaying, on a display of the WEG worn on the head of the user, an augmented reality (AR) image over the video of the target to accentuate the target and a crosshair that shows the point of aim of the rifle; and moving a location of the crosshair displayed on the display of the WEG in real-time with movements of the point of aim of the rifle such 
Additionally, the features of the explicitly claimed limitations of claim 21 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
03/23/2021